EXHIBIT32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Robert F. Kirk, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Avistar Communications Corporation on Form10-K for the fiscal year ended December31, 2010 fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended, and that information contained in such Annual Report fairly presents in all material respects the financial condition and results of operations of Avistar Communications Corporation. Date:March 31, 2011 By: /s/ Robert F. Kirk Robert F. Kirk Chief Executive Officer (Principal Executive Officer) I, Elias A. MurrayMetzger, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Avistar Communications Corporation on Form10-K for the fiscal year ended December31, 2010 fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended, and that information contained in such Annual Report fairly presents in all material respects the financial condition and results of operations of Avistar Communications Corporation. Date:March 31, 2011 By: /s/ Elias A. MurrayMetzger Elias A. MurrayMetzger Chief Financial Officer, Chief Administrative Officer and Corporate Secretary (Principal Financial and Accounting Officer)
